El Juez PresideNte Sr. HerNÁNdez-,
emitió la opinión del tribunal.
Por escritura pública otorgada en 16 de junio de 1907, Clemente Vázquez con su esposa Jacinta Rodríguez, y Per-fecto Flores, casado con Felipa Febo, sin que ésta intervi-niera en la escritura, dividieron una finca rústica con cabida de doscientas diez cuerdas, radicada en el término municipal de Loíza, que los otorgantes poseían en condominio y habían adquirido de Ramón Rola Quiñones, por escritura de 4 de julio de 1896, inscrita en el registro de la propiedad, ha-biendo formado dos fincas con igual cabida, de 105 cuerdas cada una, letras A y B, de las cuales la marcada con la letra A, fué adjudicada a Clemente Vázquez y sú legítima esposa, y la designada con la letra B, a Perfecto Flores y a su legí-tima esposa, Felipa Febo.
La anterior escritura fué ratificada por otra posterior que otorgó Felipa Febo en 5 de junio de 1916, con el fin de subsanar el defecto de que adolecía la de 16 de junio de 1907, por no haber intervenido en ella Felipa Febo' junta-mente con su esposo Perfecto Flores.
*14En la misma fecha, 5 de jimio de 1916, Clemente Vázquez, formalizó escritura de venta de treinta cnerdas, a favor de Juan Robles, las cuales había segregado de la finca de 105 cuerdas que le fué adjudicada en la escritura de división de condominio, y en esa escritura Clemente Vázquez hizo cons-tar que “adquirió juntamente con Perfecto Flores la finca principal de donde procede el terreno vendido a Robles, siendo soltero, y por un error se dió entrada en la escritura de división a la señora Jacinta Rodríguez, que no tiene derecho ni participación alguna respecto de dicha finca.”
La Jacinta Rodríguez por escritura de Io. de julio de 1916, manifestó que aunque ella intervino como esposa de Clemente Vázquez en la escritura de división de condominio de la finca de 210 cuerdas, en realidad de verdad no era tal esposa, pues vivían maritalmente siendo ambos solteros, sin haber celebrado matrimonio alguno legal, y en su virtud renunciaba cualquier derecho que erróneamente pudiera os-tentar en virtud de la escritura de división de condominio, y a mayor abundamiento, ratificaba la venta hecha por Váz-quez a Juan Robles, de las treinta cuerdas segregadas de la finca de 105 cuerdas.
La escritura de división de comunidad de 16 de junio de 1907, fué presentada en el Registro de la Propiedad de San Juan, Sección Primera, para su inscripción en cuanto a la finca adjudicada a Clemente Vázquez y al mismo tiempo fué presentada también con el mismo fin, la escritura de venta de las treinta cuerdas de terreno por Vázquez a Robles, en unión de los demás documentos de que dejamos hecho mérito.
El registrador denegó la inscripción de la escritura de 16 de junio de 1907, sobre división de condominio, por medio de nota que dice así: ■
“Denegada la inscripción del precedente documento porque re-sultando del registro y de esta escritura de división que don Cle-mente Vázquez era de estado casado cuando adquirió su condomi-nio, según la inscripción de fecha 6 de agosto, 1896, habiendo com-*15parecido en esta escritura acompañado de la que dijo ser su legítima esposa, doña Jacinta Rodríguez, no obstante esas constancias en es-crituras de venta y ratificación posteriores, aparece como soltero, expresando que también lo era cuando hubo su condominio en la finca que se divide, sin que por el debido procedimiento o informa-ción judicial, dada tal contradicción se haya acreditado que real-mente tenía este estado civil, requisito necesario, tanto para la iden-tidad de la persona de él y de doña Jacinta Rodríguez, como para concederle capacidad para verificar la división y venta posteriores con el aludido estado civil, y prescindir de los efectos de la inscrip-ción practicada, en cuanto respecta a los derechos que de la misma se derivaran a favor del cónyuge; y que la renuncia o ratificación que hace doña Jacinta Rodríguez resultó incompatible con sus ante-riores manifestaciones acerca del estado civil; y tomada en su lugar anotación preventiva por el término legal, al folio 126 del tomo 17 de Loíza, finca número 742, anotación letra A, en la que también se ha consignado el defecto subsanable de no acreditarse que Felipa Febo, que en otro documento ratificó esta división, fuera la esposa de don Perfecto Flores, cuando éste hubo su condominio en la finca. — ■ Se han tenido a la vista estos documentos y sólo se pidió inscripción en cuanto a la finca adjudicada a don Clemente Vázquez.”
La inscripción de la venta de treinta cnerdas de terreno por Clemente Vázquez a Juan Robles, también fué denegada por los mismos motivos consignados en la anterior nota y por no estar inscrita la finca de la cual se bacía la segrega-ción. La nota denegatoria de inscripción de la escritura de división material de finca, otorgada el 16 de junio de 1907, ba sido recurrida por Clemente Vázquez, y a ella se contrae el presente recurso.
Encontramos ajustada a derecho la nota recurrida.
La finca cuya división material se hizo por escritura de 16 de junio de 1907, cuya inscripción ba sido denegada, fué adquirida en 4 de julio de 1896, por Clemente Vázquez y Perfecto Plores, ambos casados, y a favor de los mismos se hizo la inscripción, teniendo esa finca el carácter de bien ga-nancial, y como bien ganancial se hizo la división de la misma, adjudicándose la mitad de ella a Clemente Vázquez y a su *16legítima esposa Jacinta Rodríguez y la otra mitad a Perfecto Plores y a su legítima esposa Felipa Febo.
Si la escritura de división de condominio hubiera sido presentada al registro para su inscripción en la parte rela-tiva a la finca adjudicada a Clemente Vázquez, y Jacinta Ro-dríguez, sin más documentos que ella, la inscripción hubiera podido verificarse; pero como al mismo tiempo fueron pre-sentados otros documentos para obtener otra inscripción, y de esos documentos que el registrador tuvo a la vista apa-rece que Jacinta Rodríguez no era esposa de Clemente Váz-quez en la fecha de la adquisición de la finca y sí que uno y otro eran solteros, no es posible verificar la inscripción de la división del condominio en la parte relativa a Vázquez cual si éste fuera soltero, por más que Clemente Vázquez y Jacinta Rodríguez están conformes en que no eran casados y Jacinta Rodríguez renuncia además los derechos que pu-dieran asistirle con motivo de haber manifestado falsamente que estaba casada con Clemente Vázquez.
En la inscripción de la escritura de 4 de julio de 1896 consta que eran casadps y ante esa constancia no puede veri-ficarse otra inscripción en abierta contradicción con aquélla mientras no se demuestre en procedimiento debido que Cle-mente Vázquez y Jacinta Rodríguez eran solteros en la fecha del otorgamiento de dicha escritura.
En el presente recurso gubernativo no es posible definir si el Vázquez y la Rodríguez eran solteros o casados. Con razón el registrador ha vacilado sobre cuál sea el estado civil de ellos y ha obrado con recto criterio al denegar la inscrip-ción solicitada mientras no se desvanezca esa duda en proce-dimiento adecuado al efecto.
Por las razones expuestas, es de confirmarse la nota re-currida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
*17Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.